DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an associator” and “a move generator” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim describes “the banner representation” on line 14. However, the claims also describe “a banner representation” on lines 8 and 11. It is not clear as to whether there is only a single banner representation or more than one and which banner representation that “the banner representation” of line 14 refers to. Since claim 1 is indefinite, dependent claims 2-11 are also indefinite.
Regarding claim 17, the claim describes “the banner representation” on line 15. However, the claims also describe “a banner representation” on lines 9 and 12. It is not clear as to whether there is only a single banner representation or more than one and which banner representation that “the banner representation” of line 15 refers to. Since claim 17 is indefinite, dependent claims 18-20 are also indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 12-14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucarelli (US 2003/0156135 A1) in view of Hamilton, II et al. (US 2011/0010316 A1).
Regarding claim 1, Lucarelli discloses a method for providing banner representations in a computer system that provides a virtual environment, the method comprising: accessing an avatar record, (Paragraph 0058, transferring information about avatars)	receiving a selection of a banner representation made by a user; (Paragraph 0065, a pop-up window with an advertisement that is selected based on a user profile that is created based on user inputs, paragraph 0068)	accessing a representation record, wherein the representation record indicates a banner representation that includes data to provide a visual representation of a banner; (Paragraph 0051, various types of visual advertisements available)	associating the banner representation with the avatar representation; (Paragraph 0065, the pop-up advertisement is selected based on the user profile)	receiving avatar movement input that indicates movement of the avatar within the virtual environment; (Paragraph 0064, movement of avatars in a virtual reality tradeshow environment)	and generating visual data representing the movement of the avatar and banner in the virtual environment using the avatar representation and the banner representation, (Paragraphs 0012 and 0064-0065, display of avatars of users to each other as they navigate the tradeshow where the avatars can have pop-up advertisement windows)	where the banner is placed in the virtual environment following the avatar as the avatar moves in the virtual environment (Paragraph 0065, the pop-up advertisement windows follow the avatar through the tradeshow environment).
	Lucarelli does not clearly disclose where the avatar record indicates an avatar representation that includes data to provide a visual representation of an avatar.	Hamilton, II discloses storing information of user avatars that contain information about their appearance for navigating a virtual universe (Paragraph 0027).	Hamilton, II’s stored information of user avatars that contain information about their appearance for navigating a virtual universe would have been recognized by one of ordinary skill in the art to be applicable to the display of movable avatars with pop-up advertisement windows that follow the avatars in a virtual tradeshow of Lucarelli and the results would have been predictable in the display of movable user avatars having an appearance based on stored information that can navigate a virtual tradeshow with pop-up advertisement windows that follow the avatars. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Lucarelli discloses wherein the banner representation includes representation sound data, and further comprising generating audio data with the visual data using the representation sound data (Paragraph 0051, audio and video advertisements).
Regarding claim 3, Lucarelli discloses wherein the banner representation includes representation in any color, size, or shape selected or created by the user (Paragraph 0065, the pop-up advertisement windows can be visually seen and it would be obvious that it would have, color, size, and shape).
Regarding claim 5, Lucarelli discloses wherein the banner representation includes representation having at least one of embedded image, video, and emoji (Paragraph 0051, video and pictures).
Regarding claim 12, Lucarelli discloses a system for providing banner representations in a virtual environment, the system comprising: an avatar record including avatar representations; (Paragraph 0058, information about avatars)	a representation record including banner representations that include data to provide visual representations of banners; (Paragraph 0051, various types of visual advertisements)	a processor (Paragraph 0038, processor) to receive a selection of an avatar made by a user using a user device, (Paragraphs 0048 and 0051, avatars used in tradeshow software running on host devices)	the processor to receive a selection of a banner made by the user using the user device, the processor to access the representation record to retrieve the data to provide a visual representation of the selected banner as a banner representation; (Paragraph 0065, pop-up advertisement is selected based on the user profile)	an associator to associate the banner representation with the avatar representation; (Paragraph 0065, the pop-up advertisement is selected based on the user profile)	and a move generator to receive avatar movement input from the user device and generate visual data representing the movement of the selected avatar and the selected banner in the virtual environment, (Paragraph 0064-0065, movement of avatars in a virtual reality tradeshow environment where the avatars can have pop-up advertisement windows)	wherein the banner representation is placed in the virtual environment following the avatar representation as the selected avatar moves in the virtual environment, (Paragraphs 0012 and 0064-0065, display of avatars of users to each other as they navigate the tradeshow where the avatars can have pop-up advertisement windows)	wherein the processor displays the visual data representing the movement of the selected avatar and the selected banner on a visual display (Paragraph 0065, the pop-up advertisement windows follow the avatar through the tradeshow environment).	Lucarelli does not clearly disclose an avatar record including avatar representations that include data to provide visual representations of avatars and the processor to access the avatar record to retrieve the data to provide a visual representation of the selected avatar as an avatar representation.	Hamilton, II discloses storing information of user avatars that contain information about their appearance for navigating a virtual universe (Paragraph 0027).	Hamilton, II’s stored information of user avatars that contain information about their appearance for navigating a virtual universe would have been recognized by one of ordinary skill in the art to be applicable to the display of movable avatars with pop-up advertisement windows that follow the avatars in a virtual tradeshow of Lucarelli and the results would have been predictable in the display of movable user avatars having an appearance based on stored information that can navigate a virtual tradeshow with pop-up advertisement windows that follow the avatars. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claims 13 and 18, similar reasoning as discussed in claim 2 is applied.
Regarding claim 14, Lucarelli discloses wherein the move generator generates variations in presentation and behavior of the banner representation (Paragraph 0051, display of advertisements that are animations).
Regarding claim 17, similar reasoning as discussed in claim 1 is applied.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucarelli (US 2003/0156135 A1) in view of Hamilton, II et al. (US 2011/0010316 A1) and further in view of Bellico (US 5,152,089).
Regarding claim 4, Lucarelli in view of Hamilton, II discloses all limitations as discussed in claim 1.	Lucarelli further discloses advertising including lighting (Paragraph 0051).	Lucarelli in view of Hamilton, II does not clearly disclose wherein the banner representation includes one of patterned or random representation.	Bellico discloses patterned and random lighting effects (Column 5, line 66 – column 6, line 12).	Bellico’s patterned and random lighting effects would have been recognized by one of ordinary skill in the art to be applicable to the display of pop-up advertisement windows having lighting of Lucarelli in view of Hamilton, II and the results would have been predictable in the display of pop-up advertisement windows having lighting with patterned and random lighting effects. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucarelli (US 2003/0156135 A1) in view of Hamilton, II et al. (US 2011/0010316 A1) and further in view of Poehler (US 2020/0019998 A1).
Regarding claim 6, Lucarelli in view of Hamilton, II discloses all limitations as discussed in claim 1.	Lucarelli further discloses advertising including documents (Paragraph 0051).	Lucarelli in view of Hamilton, II does not clearly disclose wherein the banner representation includes multiple representations strung together to create at least one of sentences, poems, brand tag lines, lyrics, and musical notes.	Poehler discloses creating an advertising publication using various inputs describing characteristics of a product (Paragraph 0007).	Poehler’s technique of creating an advertising publication using various inputs describing characteristics of a product would have been recognized by one of ordinary skill in the art to be applicable to the documents of Lucarelli in view of Hamilton, II and the results would have been predictable in the creation of an advertising publication using various documents describing characteristics of a product. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucarelli (US 2003/0156135 A1) in view of Hamilton, II et al. (US 2011/0010316 A1) and further in view of Dange (US 2019/0197634 A1).
Regarding claim 7, Lucarelli in view of Hamilton, II discloses all limitations as discussed in claim 1.	Lucarelli in view of Hamilton, II does not clearly disclose wherein the banner representation remains in the virtual environment for a set period of time in which the user pays extra to have the banner representation last longer.	Dange discloses renting objects in a virtual environment for a period of time where it is obvious that additional periods of time can be rented (Paragraph 0091).	Dange’s technique of renting objects in a virtual environment for a period of time would have been recognized by one of ordinary skill in the art to be applicable to the displayable pop-up window advertisements in a virtual tradeshow environment of Lucarelli in view of Hamilton, II and the results would have been predictable in the renting of pop-up window advertisements in a virtual tradeshow environment for periods of time. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, similar reasoning as discussed in claim 7 is applied.
Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucarelli (US 2003/0156135 A1) in view of Hamilton, II et al. (US 2011/0010316 A1) and further in view of Li et al. (US 2021/0252384 A1).
Regarding claim 8, Lucarelli in view of Hamilton, II discloses all limitations as discussed in claim 1.	Lucarelli in view of Hamilton, II does not clearly disclose wherein the banner representation includes at least one of a brand, sports team, artist, and label.	Li discloses displaying brand information associated with virtual elements (Paragraph 0096).	Li’s technique of displaying brand information associated with virtual elements would have been recognized by one of ordinary skill in the art to be applicable to the display of pop-up advertisement windows in a virtual tradeshow of Lucarelli in view of Hamilton, II and the results would have been predictable in the displaying of brand information in pop-up advertisement windows in a virtual tradeshow. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 20, similar reasoning as discussed in claim 8 is applied.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucarelli (US 2003/0156135 A1) in view of Hamilton, II et al. (US 2011/0010316 A1) and further in view of Deliz Centeno (US 2021/0193084 A1).
Regarding claim 11, Lucarelli in view of Hamilton, II discloses all limitations as discussed in claim 1.	Lucarelli in view of Hamilton, II does not clearly disclose applying representation and motion indication of the banner representation to other types of representations and information.	Deliz Centeno discloses virtual objects following the movement of avatars (Paragraph 0038).	Deliz Centeno’s virtual objects that follows the movement of avatars would have been recognized by one of ordinary skill in the art to be applicable to the moving avatars in a virtual tradeshow environment of Lucarelli in view of Hamilton, II and the results would have been predictable in virtual objects following avatars as the move in a virtual tradeshow environment. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucarelli (US 2003/0156135 A1) in view of Hamilton, II et al. (US 2011/0010316 A1) and further in view of Barlier et al. (US 2020/0074711 A1).
Regarding claim 15, Lucarelli in view of Hamilton, II discloses all limitations as discussed in claim 14.	Lucarelli in view of Hamilton, II does not clearly disclose wherein the variations in presentation and behavior generated by the move generator comprise variations in direction with respect to the selected avatar in which the banner representation is positioned including above, sides, or below.	Barlier discloses positioning virtual objects above an avatar (Paragraph 0630).
	Barlier’s technique of positioning virtual objects above an avatar would have been recognized by one of ordinary skill in the art to be applicable to the display of a pop-up advertisement window with an avatar of Lucarelli in view of Hamilton, II and the results would have been predictable in the positioning of a pop-up advertisement window above an avatar. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art does not clearly disclose the method of claim 1, wherein the banner representation includes at least one of a walking tour and quest in which people follow the banner representation and learn about representation of the banner representation along the way.
Regarding claim 10, the prior art does not clearly disclose the method of claim 1, wherein the banner representation includes a motion platform that moves with the avatar and presents a visual of the avatar riding on or in the moving platform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kaleal et al. (US 2020/0245954 A1) discloses storing appearance information for avatars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613